DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: grease zerk 31.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 4, “adjutably” should be corrected.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  it is noted that claim 2 depends from claim 10. However, it appears that claim 2 may be meant to depend from claim 1 instead. For purposes of examination, claim 2 will be taken to depend from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, 15, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver 2,351,078.

Independent Claim 1: Silver discloses a row planter, comprising: 
a frame (13), 
a pair of discs (215, col. 11, ln. 74-col. 12, ln. 9, Fig. 12) on the frame to form a furrow in the ground (this limitation comprises intended use and so is not given patentable weight as long as Silver’s device is capable of forming a furrow in the ground, Silver’s discs are capable of cutting a furrow in the ground given they are discs with a cutting edges running over the ground);  
5a pair of gauge wheels (57, 57) adjutably mounted on the frame (adjustable by being laterally swappable at 51); and 
each gauge wheel having an adjustable camber (by flipping the right and left wheels to left-right positions, see Figs. 5-6, col. 7, ln. 69-col. 8, ln. 32), as per claim 1.
  
Dependent Claim 2: Silver further discloses wherein the gauge wheels (57) are laterally adjustable (by being laterally swappable at 51 from a  narrow setting to a wide setting, col. 7, ln. 69-col. 8, ln. 32) relative to the discs (215, col. 11, ln. 74-col. 12, ln. 9, Fig. 12), as per claim 2.

Independent Claim 10: Silver discloses a row planter, comprising: 
a frame (13) with a pair of gauge wheels (57); 
a pair of arms (59) to mount the gauge wheels to the frame;  
5each arm having a first end (58) to which one gauge wheel is bolted and a second end (61) coupled to the frame (via 51, 55, 56) so that the angular orientation of the arm to the frame is variable such that the gauge wheel has an adjustable camber (by flipping the right and left wheels to left-right positions, see Figs. 5-6, col. 7, ln. 69-col. 8, ln. 32), as per claim 10.

Dependent Claims 15, 18: Silver further discloses wherein the gauge wheels (57) are laterally adjustable (by being laterally swappable at 51 from a  narrow setting to a wide setting, col. 7, ln. 69-col. 8, ln. 32), as per claim 15;
wherein the camber of the gauge wheels is adjusted (by flipping the right and left wheels to left-right positions, see Figs. 5-6, col. 7, ln. 69-col. 8, ln. 32) in unison (the wheels have to be swapped at the same time, one wheel cannot be swapped alone), as per claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rylander 8,387,715. 

Independent Claim 1: Rylander discloses a row planter, comprising: 
a frame (14), 
a pair of discs (30) on the frame to form a furrow in the ground;  
5a pair of gauge wheels (32) adjutably mounted on the frame (vertically and laterally, col. 2, lns. 6-21), as per claim 1. 
However, Rylander fails to disclose each gauge wheel having an adjustable camber, as per claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Rylander’s gauge wheels with an adjustable cambers since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. 

Dependent Claims 5-8: Rylander further discloses wherein each of the gauge wheels (32) includes an 20adjustment bushing (46) to allow lateral adjustment of the wheels (col. 2, lns. 22-35), as per claim 5;
wherein each gauge wheel (32) includes a pivot bushing (42) extending into the adjustment bushing (46), as per claim 6; 
wherein each pivot bushing (42) is threadably coupled to a center shaft (44), as per claim 8.
However, while Rylander discloses that the bushing assembly may be lubricated by grease in a conventional manner, Rylander fails to specifically disclose 25wherein each pivot bushing includes a grease zerk, as per claim 7;
	The examiner takes official notice that grease zerks are known, conventional means for providing lubrication in the mechanical arts and it would therefore be obvious to one having ordinary skill to provide the pivot bushing of Rylander with a grease zerk, as per claim 7. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rylander in view of Shoup 6,321,667.

Dependent Claim 9: The device is disclosed as applied above. However, Rylander fails to specifically disclose wherein each pivot bushing pivots about a non- horizontal axis, as per claim 9.  
Shoup discloses a similar device wherein each pivot bushing (52) pivots about a non- horizontal axis (see Fig. 2, col. 3, lns. 36-41), as per claim 9.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the downwardly aligned axes of the gauge wheel arms as taught by Shoup on the device of Rylander in order to dissipate forcers encountered over the gauge wheel and arm assembly while being pulled through a field. 




Allowable Subject Matter
Claims 3-4, 11-14, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y. Coupe, can be reached at (571) 270-3614.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        February 13, 2021